Title: [June 1765]
From: Adams, John
To: 



      
       Accounts on the Eastern Circuit, 7–12 June 1765.
       
      
      
      
       
     
      
      
      £
      s
      d
     
     
      June 7th.
      1765. Paid at Goodwins for Dinners
      0:
      10:
      0
     
     
      
      Paid at Lovejoys for Lodging Suppers &c
      0:
      8:
      0
     
     
     
      June 8th.
      Paid at Springers for Horse keeping 2s:8d, at Sewals for Lodging and Breakfast and Suppers 2s:6d and at Lovejoys for Lemmons Rum and sugar 1s:4d:
      0:
      6:
      6
     
     
      
      Paid at Springers for Reckoning 3s:2d: and for Shewing Horse 1s:2d
      0:
      4:
      4
     
     
      June 9th.
      paid at Bucknams and at Lorings
      0:
      3:
      0
     
     
      
      and at Tompsons
      0:
      0:
      2
     
     
      
      paid at Toms’s for Horses 2s for Contribution 1s:2d
      0:
      3:
      2
     
     
      June 10th.
      at Millikins lodging Horse supper Breakfast
      0:
      3:
      2
     
     
      
      at Pattens
      0:
      0:
      8
     
     
      
      Highwaymen
      0:
      0:
      8
     
     
      
      at Jeffries’s
      0:
      3:
      8
     
     
      June 11th.
      at Sewals 2s. at Leavitts 1s:4d at ferry 1s
      0:
      4:
      4
     
     
      
      at Hales 6d
      0:
      0:
      6
     
     
      June 12th.
      at Hunts in Rowley for Horse lodging and Breakfast
      0:
      2:
      6
     
     
      
      at Norwoods for Dinner &c 2s at two Houses before for oats 8d at Winnisimmit 10d at Boston for Tea and Horse 1s
      0:
      5:
      6
     
     
      
      
      £2:
      16:
      2
     
    
   
      
       
        
   
   Loose sheet of accounts, docketed by JA: “Curious Minutes at Pownalborough,” found among JA’s legal papers (Adams Papers, Microfilms, Reel No. 185). The entries partially document JA’s first trip to the District of Maine, where he argued a land case at Pownalborough on the Kennebec River, the seat of the newly established Lincoln co. (Pownalborough was later divided into several towns, including Dresden and Wiscasset, and disappeared as a place name.) The hardships of this trip into the Maine wilderness are graphically told in JA’s Autobiography. The old wooden Lincoln Court House, built in 1761 within the parade grounds of Fort Shirley, still stands on the eastern bank of the Kennebec near Dresden Mills. An early view of it is reproduced as an illustration in this volume. See Fannie Scott Chase, Wiscasset in Pownalborough, Wiscasset, Me., 1941, p. 31, 71–75, 100–104; Federal Writers’ Project, Maine, A Guide “Down East,” Boston, 1937, p. 350.


       
       
        
   
   This entry replaced a fuller one that is scored out on the facing page: “Pownalborough June 7th. 1765.—at Major Goodwins paid 10s. lawful Money for 3 dinners & Tea once.”


       
       
        
   
   Error for 4s. 6d.


       
      
     